OPINION — AG — ** SCHOOLS — CONSTRUCTION — MUNICIPAL BUILDING CODES ** (1) A SCHOOL DISTRICT PURSUANT TO 74 O.S. 324.11 [74-324.11], MUST OBTAIN A BUILDING PERMIT FROM THE PARTICULAR CITY, TOWN OR COUNTY WHERE IT PLANS TO UNDERTAKE THE CONSTRUCTION OR MAJOR ALTERATION OF A BUILDING BEFORE IT COMMENCES SUCH CONSTRUCTION OR ALTERATION. IN THE EVENT THAT THE PARTICULAR CITY, TOWN OR COUNTY DOES `NOT' REQUIRE A BUILDING PERMIT, A SCHOOL DISTRICT MUST OBTAIN A BUILDING PERMIT FROM THE STATE FIRE MARSHALL. (2) EXISTING SCHOOL BUILDINGS OF A GIVEN SCHOOL DISTRICT DO NOT NEED TO COMPLY WITH LOCAL CITY BUILDING CODES OR STATE BUILDING CODES. (3) THE CENTRAL OKLAHOMA JUVENILE CENTER IS `NOT' REQUIRED TO COMPLY WITH LOCAL CITY BUILDING CODES OR STATE BUILDING CODES EXCEPT AS MAY BE SPECIFIED BY THE OFFICE OF PUBLIC AFFAIRS PURSUANT TO ITS RULEMAKING AUTHORITY SET FORTH IN 61 O.S. 209 [61-209](2). THE CENTRAL OKLAHOMA JUVENILE CENTER IS SUBJECT TO AN INSPECTION BY THE STATE FIRE MARSHALL AND COMMISSIONER OF PUBLIC HEALTH PURSUANT TO THE PROVISIONS SET FORTH IN 10 O.S. 1401A [10-1401A] (4) TO THE EXTENT OPINION NO. 65-428 IS INCONSISTENT WITH THIS OPINION, IT IS HEREBY OVERRULED, WITHDRAWN. (STATE BUILDING, CITY CODES, BUILDING CODES BUILDING PERMITS, CONSTRUCTION, STATE AGENCY, ORDINANCE, PERMIT, NATIONAL BUILDING CODE, HUMAN SERVICES) CITE: 10 O.S. 1401A [10-1401A], 11 O.S. 14-107 [11-14-107] 61 O.S. 202 [61-202](8), 61 O.S. 209 [61-209](2) 74 O.S. 324.8 [74-324.8], 74 O.S. 324.11 [74-324.11] ARTICLE XXV, SECTION 2 (VICTOR N. BIRD) ** SEE OPINION NO. 90-589 (1990)